          Case 5:20-cv-00159-MTT Document 62 Filed 08/02/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA

WODA COOPER DEVELOPMENT,
INC.; PARALLEL HOUSING, INC.;
PERKINS FIELD LIMITED
PARTNERSHIP; and PARALLEL
PERKINS FIELD DEVELOPMENT,
LLC,
                                                          CIVIL ACTION FILE NO.:
        Plaintiffs,                                       5:20-cv-00159-MTT

   v.

THE CITY OF WARNER ROBINS,
GEORGIA and CITY MAYOR RANDY
TOMS,

        Defendants.


        JOINT MOTION TO AMEND SCHEDULING AND DISCOVERY ORDER

        The parties hereby jointly request that the Scheduling and Discovery Order [Doc. 59] be

amended to extend certain deadlines set forth therein as follows:

                                                  1.

        The Scheduling and Discovery Order set the following deadlines (among others): (1)

Plaintiffs and Defendants have until July 7, 2021 and August 16, 2021, respectively, to disclose

their experts; (2) discovery closes on September 7, 2021; and (3) the parties have until October 7,

2021 to file dispositive and Daubert motions.

                                                  2.

        The parties have exchanged discovery requests and responses, but the number of

documents involved has led to delays. At this time, Defendants expect that they may not be able

to identify and produce all their non-privileged responsive documents for another 45-60 days;

while Plaintiffs expect that they may not be able to identify and produce all their non-privileged
          Case 5:20-cv-00159-MTT Document 62 Filed 08/02/21 Page 2 of 4




responsive documents for another 30-45 days.

                                                 3.

       To account for these delays, and the fact that there are still numerous documents that the

parties’ experts have not had the opportunity to review, the parties had previously jointly

consented to extensions of the expert disclosure deadlines, with those deadlines most recently

being extended to August 2, 2021 and September 1, 2021, respectively.

                                                 3.

       The parties now anticipate the need for additional time to conduct discovery, not only to

conclude their document production and thereafter disclose their experts, but also to take

depositions of party representatives, experts, and fact witnesses.

                                                 4.

       The parties, believing that the foregoing constitutes good cause for an extension of the

deadlines in this case, hereby request that the Scheduling and Discovery Order be amended as

follows: (1) Plaintiffs must disclose the identity of any expert witness on or before October 15,

2021; (2) Defendants must disclose the identity of any expert witness on or before November 15,

2021; (3) The time for discovery in this case shall expire January 7, 2022; (4) All dispositive

motions must be filed no later than February 7, 2022; and (5) All Daubert motions must be filed

no later than February 7, 2022.

                                                 5.

       Counsel for the Parties have conferred and jointly agree and consent to the proposed

Order Amending Scheduling and Discovery Order attached hereto.

       Respectfully submitted this 2nd day of August, 2021.

                                  [Signatures on Following Page]
        Case 5:20-cv-00159-MTT Document 62 Filed 08/02/21 Page 3 of 4




                                     JONES CORK, LLP

435 2nd Street, Suite 500            __//s// R. Matthew Shoemaker_____
Macon, GA 31201                      R. MATTHEW SHOEMAKER
Phone: (478) 745-2821                Georgia Bar No. 339367
Fax: (478) 743-9609                  Attorney for Plaintiffs
matt.shoemaker@jonescork.com


                                     RENO & CAVANAUGH, PLLC

                                     ___//s// Joseph R. Prochaska____
424 Church Street, Suite 2910        Joseph R. Prochaska (TN BPR #12760)
Nashville, TN 37219                  Iyen Abdon Acosta (DC #1021060)
Phone: (629) 255-0208                Attorneys for Plaintiffs
Fax: (629) 255-0209
jprochaska@renocavanaugh.com
iacosta@renocavanaugh.com




                                     BRINSON, ASKEW, BERRY, SEIGLER,
                                     RICHARDSON & DAVIS, LLP

615 West First Street                ___//s// I. Stewart Duggan____
Post Office Box 5007                 I. STEWART DUGGAN
Rome, GA 30162-5007                  Georgia Bar No. 232207
Phone: (706) 291-8853                Attorney for Defendants
Fax: (706) 234-3574
isduggan@brinson-askew.com
         Case 5:20-cv-00159-MTT Document 62 Filed 08/02/21 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA

WODA COOPER DEVELOPMENT,
INC.; PARALLEL HOUSING, INC.;
PERKINS FIELD LIMITED
PARTNERSHIP; and PARALLEL
PERKINS FIELD DEVELOPMENT,
LLC,
                                                        CIVIL ACTION FILE NO.: 5:20-
       Plaintiffs,                                      cv-00159-MTT

  v.

THE CITY OF WARNER ROBINS,
GEORGIA and CITY MAYOR RANDY
TOMS,

       Defendants.


           ORDER AMENDING SCHEDULING AND DISCOVERY ORDER

       Having come before the Court on the Parties’ Joint Motion to Amend Scheduling and

Discovery Order, and good cause having been shown, the Court hereby GRANTS the Motion

and AMENDS the Scheduling and Discovery Order [Doc. 59] as follows:

    1. Plaintiffs must disclose the identity of any expert witness on or before October 15, 2021;
    2. Defendants must disclose the identity of any expert witness on or before November
       15, 2021;
    3. The time for discovery in this case shall expire January 7, 2022;
    4. All dispositive motions must be filed no later than February 7, 2022; and
    5. All Daubert motions must be filed no later than February 7, 2022.

    SO ORDERED, this ____ day of ________ , 2021.


                                             ____________________________________
                                             MARC T. TREADWELL, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
